Case 16-33474        Doc 43     Filed 10/15/18     Entered 10/15/18 09:22:55          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 33474
         Ricky Brown
         Sherry Davis-Brown
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/20/2016.

         2) The plan was confirmed on 03/09/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 04/16/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $10,903.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-33474             Doc 43             Filed 10/15/18    Entered 10/15/18 09:22:55                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $25,460.00
           Less amount refunded to debtor                                  $2,272.77

 NET RECEIPTS:                                                                                              $23,187.23


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,000.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                  $1,015.39
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $5,015.39

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                              Unsecured      1,604.00            NA              NA            0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        361.72          361.72        361.72        0.00
 AT T                                        Unsecured          49.00           NA              NA            0.00       0.00
 AT T                                        Unsecured          86.00           NA              NA            0.00       0.00
 AT T                                        Unsecured         170.00           NA              NA            0.00       0.00
 ATG Credit                                  Unsecured         335.00           NA              NA            0.00       0.00
 City of Chicago                             Unsecured           0.00        610.00          610.00        610.00        0.00
 Illinois Bell Telephone Company             Unsecured         846.00      1,016.61        1,016.61      1,016.61        0.00
 Illinois Collection Service                 Unsecured         398.00           NA              NA            0.00       0.00
 Indiana Wesleyan University                 Unsecured      3,960.00            NA              NA            0.00       0.00
 Midland Funding LLC                         Unsecured      2,376.00       2,376.87        2,376.87      2,376.87        0.00
 Nissan Motor Acceptance Corporation         Secured       13,163.00     13,201.93         8,300.00      8,300.00     181.71
 Nissan Motor Acceptance Corporation         Unsecured            NA       4,901.93        4,901.93      4,901.93        0.00
 Rush Medical Center                         Unsecured      1,400.00            NA              NA            0.00       0.00
 Suk S Lee MD                                Unsecured           0.00        423.00          423.00        423.00        0.00
 T-Mobile USA                                Unsecured         601.00           NA              NA            0.00       0.00
 United States Dept Of Education             Unsecured     65,998.00     66,467.82        66,467.82           0.00       0.00
 University of IL Hospital                   Unsecured      2,300.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-33474        Doc 43      Filed 10/15/18     Entered 10/15/18 09:22:55             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $8,300.00          $8,300.00           $181.71
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $8,300.00          $8,300.00           $181.71

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $76,157.95          $9,690.13              $0.00


 Disbursements:

         Expenses of Administration                             $5,015.39
         Disbursements to Creditors                            $18,171.84

 TOTAL DISBURSEMENTS :                                                                     $23,187.23


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
